Citation Nr: 1423383	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoporosis/osteopenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969 and from July 1971 to July 1975.

This appeal comes before the Board of Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred osteoporosis/osteopenia during active service.  He specifically contends that in-service complaints of and treatment for back and other musculoskeletal problems were early manifestations of his current osteoporosis/osteopenia.  Having reviewed the record evidence, and although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In its September 2010 remand, the Board directed the RO/AMC to schedule the Veteran for an examination to determine the nature and etiology of his osteoporosis/osteopenia.  Pursuant to this remand directive, a VA medical opinion was obtained in December 2011.  The December 2011 VA examiner opined that the Veteran's osteoporosis/osteopenia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's osteopenia was most likely due to hypogonadotropic hypogonadism.  The examiner noted that the Veteran's service treatment records showed no indication of osteoporosis, osteopenia, hypogonadism, or head injury.  He also stated that diabetes was not a significant risk factor for the development of hypogonadism/osteoporosis/osteopenia, these conditions were most likely related to the Veteran's obesity, and these conditions were unlikely to be a result of diabetes or the Veteran's military service.

Although the Board, in its September 2010 remand, directed the RO/AMC to schedule the Veteran for a VA examination, the RO/AMC instead obtained a medical opinion without an in-person examination.  Further, the Board finds the December 2011 medical opinion to be inadequate because it did not address the Veteran's documented in-service back and musculoskeletal problems.  See 38 C.F.R. § 4.2 (2013).  Thus, on remand, the AOJ should schedule the Veteran for appropriate VA examination to determine the nature and etiology of his osteoporosis/osteopenia.  The examiner should address specifically the Veteran's documented in-service back and musculoskeletal problems and his assertion that these problems were early manifestations of his current osteoporosis/osteopenia.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board without complying with the September 2010 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for osteoporosis/osteopenia since his separation from active service.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As requested in the Board's September 2010 remand, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his current osteoporosis/osteopenia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's osteoporosis/osteopenia is related to active service or any incident of service, to include his documented in-service complaints of back pain and musculoskeletal problems.  If possible, the examiner should state whether the Veteran's in-service complaints of back pain and musculoskeletal problems were early manifestations of his current osteoporosis/osteopenia.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file.  A copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, must be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

